DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed September 13, 2021. Claims 1-2, 4-5, 8-10, 12-13, 16, 18 and 20-28 are pending, claims 21-28 were added, claims 3, 6, 7, 11, 14, 15, 17 and 19 were cancelled in the amendment, and claims 1, 4, 5, 8, 9, 12, 13, 16, 18 and 20 were amended by applicant.

Response to Amendment
The amendment filed on September 13, 2021 has been entered.
The previous objections to the specification, drawings and the claims are withdrawn in view of the September 13, 2021 amendments to the specification, drawings and the claims. However, as documented below, an objection to the specification remains.
The previous objections to claims 9, 13-14 and 18 are withdrawn in view of the September 13, 2021 amendment to claims 9, 13 and 18, and the cancellation of claim 14. 
Claims 8 and 16 are no longer being interpreted under 35 U.S.C. 112(f) in view of the September 13, 2021 amendment to these claims.
The previous rejections of claims 1-20 under 35 U.S.C. 112(b) are withdrawn in view of the September 13, 2021 amendment to the claims and the cancellation of claims 3, 6, 7, 11, 14, 15, 17 and 19. 

Response to Arguments
Applicant's arguments filed September 13, 2021 with respect to the objections to the drawings have been fully considered and are persuasive. 
Applicant's arguments filed September 13, 2021 with respect to the objections to the specification have been fully considered and are persuasive in part. In particular, as noted above, the previous objections to the specification are withdrawn in view of the September 13, 2021 amendments to the specification. However, as documented below, an objection to the specification remains. Applicant’s amendment to the specification has necessitated the objection to the specification.
Applicant's arguments filed September 13, 2021 with respect to the objections to claims 9, 13-14 and 18 have been fully considered and are persuasive. The cancellation of claim 14 renders the objection to that claim moot.
Applicant's arguments filed September 13, 2021 with respect to the previous interpretation of claims 8 and 16 under 35 U.S.C. 112(f) have been fully considered and are persuasive.
Applicant's arguments filed September 13, 2021 with respect to the previous rejections of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The cancellation of claims 3, 6, 7, 11, 14, 15, 17 and 19 renders the rejections of those claims under 35 U.S.C. 112(b) moot.
Applicant's arguments filed September 13, 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. 
With reference to amended claim 1, applicant states “Independent claim 1, as amended, is drawn to a method for training an artificial neural network comprising artificial neurons and weights. Training data having a known output is used to update the weights in the artificial neural network. The activation functions of the artificial neurons in the artificial neural network are also modified by selecting the activation functions from a sequence of activation functions until the activation functions for the artificial neurons are threshold activation functions.” (applicant’s remarks, pages 16). With reference to the combination of Soltiz and Soltiz 2012 previously applied to reject claim 1, applicant then asserts “that neither of the cited references describe or suggest modifying the activation functions of artificial neurons in an artificial neural network by selecting the activation functions from a sequence of activation functions until the activation functions for the artificial neurons are threshold activation functions, as featured in claim 1, as amended.” (applicant’s remarks, page 17). With reference to independent claims 8 and 16, applicant further asserts “Independent claim 16 is amended in a manner similar to independent claim 1 to have similar features. Therefore, it is respectfully submitted that independent claim 16, as amended and claim 20 which depends therefrom, also are not unpatentably obvious over the cited references, and are in condition for allowance, for the same reasons” and “Independent claim 8 is amended in a manner similar to independent claim 1, to have similar features. As discussed above, these features are not described or suggested by Soltiz in view of 
Accordingly, applicant argues that the newly presented claim limitations that were added to claim 1 in the amendment filed on 9/13/2021, is not disclosed or taught in the portions of the Soltiz, Soltiz 2012 and Davies references applied to claims 1, 8 and 16 in the previous Office Action. 
With regard to applicant’s argument that the newly presented claim limitations that were added to claims 1, 8 and 16 in the amendment filed on 9/13/2021, i.e., “propagating the input through the artificial neural network until an output of the artificial neural network is produced” and then “selectively modifying activation functions of the artificial neurons in the artificial neural network by selecting the activation functions from a sequence of activation functions for each of the artificial neurons in the artificial neural network until the activation functions for the artificial neurons are threshold activation functions” are not disclosed or taught in the portions of the Soltiz, Soltiz 2012 and Davies references applied to claims 1, 8 and 16 in the previous office action, the examiner respectfully disagrees and points applicant to the below discussion of Soltiz, Soltiz 2012, and Yoo.
Regarding the limitation propagating “the input through the artificial neural network until an output of the artificial neural network is produced” added to independent claims 1, 8 and 16, the examiner points to paragraphs 52 and 57 of Yoo, which disclose that “neural network 100 includes an input layer 110, a hidden (or intermediate) layer 120, and an output layer 130. The input layer 110 receives an input 
With regard to the limitation “selectively modifying activation functions of the artificial neurons in the artificial neural network by selecting the activation functions from a sequence of activation functions for each of the artificial neurons in the artificial neural network until the activation functions for the artificial neurons are threshold activation functions” added to claims 1, 8 and 16, paragraphs 23 and 29 of applicant’s specification state “target threshold activation functions” are “activation functions for the artificial neurons in the artificial neural network [that] are gradually adapted during the training process” and another example “activation function 124 of artificial neuron 118 may be selectively modified until target threshold activation function 126 is determined as activation function 124 for artificial neuron 118”. Therefore, “threshold activation functions”, under the broadest reasonable interpretation (BRI), are any activation functions that are modified or adapted (e.g., adaptive activation functions) based on a target or threshold value to be threshold activation functions. 
Regarding the above-noted “selectively modifying activation functions of the artificial neurons in the artificial neural network by selecting the activation functions from a sequence of activation functions for each of the artificial neurons in the artificial neural 
With reference to the above-noted “modifying activation functions … until the activation functions for the artificial neurons are threshold activation functions” limitation recited in amended claims 1, 8 and 16, the examiner points to pages 4, 15 and 34 of Soltiz 2012, which disclose that “the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks”, “a perceptron-based NLB that utilizes … an adaptive activation function is proposed” [i.e., an adaptive/modifiable activation function of artificial neurons/NLBs in the artificial neural network] and “both the activation function and input weights are constantly trained towards a target function during training [i.e., a target threshold activation function]. While the activation function is modified less frequently in an RANLB, this design still contains this feature that decreases training time.” [i.e., modifying activation functions until they are target threshold activation functions]. 
As discussed below, the newly-applied combinations of Soltiz, Soltiz 2012 and the Yoo reference and Soltiz, Soltiz 2012, Yoo and the previously-cited Davies references teach all of the features of amended independent claims 1, 8 and 16, and their respective dependent claims (including newly-added claims 21-28).
Applicant's amendment necessitated the objection to the specification and the claim rejections under 35 U.S.C. 103 discussed below.

Specification
The disclosure is objected to because of the following informalities:
In the first sentence of newly-added paragraph 34.1, the recitation of “Turing to Figure 3, an illustration of a flow chart of method 300 for training an artificial neural network is depicted in accordance with an illustrative embodiment.” is grammatically incorrect. The examiner suggests that one way to address this objection would be to amend this sentence of the paragraph to read “Turning  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 16, 20, 21, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Soltiz, Michael, et al. ("Memristor-based neural logic blocks for nonlinearly separable functions." IEEE Transactions on computers 62.8 (2013): 1597-1606, hereinafter “Soltiz”) in view of non-patent literature Soltiz ("Hardware neuromorphic learning systems utilizing memristive devices." (2012): i-65, hereinafter “Soltiz 2012”) and further in view of Yoo et al. (U.S. Patent Application Pub. No. 2018/0068218 A1, hereinafter “Yoo”).
method for training an artificial neural network (see, e.g., Abstract and pages 1597 and 1600-1601, “Neural logic blocks (NLBs) enable the realization of biologically inspired reconfigurable hardware. Networks of NLBs can be trained” [i.e., a network of NLBs is an artificial neural network of artificial neurons that is trained], “the adaptive activation function provides several benefits. First of all, by training both the shape of the activation function and the input weights in parallel, this method results in very fast training convergence times”, “the ability of a logic block to learn nonlinearly separable functions is crucial to the scalability of a neural network system” [i.e., a method for training an artificial neural network]) comprising artificial neurons and weights (see, e.g., pages 1597-1600, “hardware emulation of synaptic plasticity between large networks of neurons” [i.e., the neural network comprises artificial neurons/NLBs with synaptic connections between them], “By iteratively performing this process and looping through all input sets, the weights will be trained … the activation function is trained in parallel with the synaptic weights.”, “the weight of a synapse can be modified to strengthen or weaken a connection”, “by training both the shape of the activation function and the input weights in parallel, this method results in very fast training convergence” [i.e., training a neural network that includes neurons and weights]), the method comprising:
providing training data as an input having a known output to the artificial neural network (see, e.g., pages 1599-1600, “provides training inputs to the Weighting and Input Select component” [i.e., providing training data as an input to the neural network], “a global training circuit compares the output to an expected output … the ; … and
selectively modifying activation functions of the artificial neurons in the artificial neural network (see, e.g., Abstract and pages 1597 and 1599, Sect. 3.2, “we propose two NLB designs-robust adaptive NLB (RANLB) and multithreshold NLB (MTNLB) … allowing the effective activation function to be adapted during the training … modify the activation function of individual neurons during the learning process [13], [14]. This work leverages that observation, proposing two hardware implementations of perceptron-based NLBs”, “hardware implementation of a neural logic block with an adaptive activation function” [i.e., selectively adapting/modifying activation functions of neurons in the neural network]) by selecting the activation functions from a sequence of activation functions for each of the artificial neurons in the artificial neural network (see, e.g., pages 1597-1599 and 1601, “modify the activation function of individual neurons during the learning process … This work leverages that observation, proposing two hardware implementations of perceptron-based NLBs, which are capable of learning all logic functions”, “our contributions are as follows: A perceptron-based NLB design with an adaptive activation function. A perceptron-based NLB with a static activation function and multiple activation thresholds … An adaptive activation function comprised of m points can implement any function with (m – 1) decision boundaries.” [i.e., selectively modifying/adapting activation functions for each of the artificial neurons/NLBs in the network], “Each design is capable of adapting its 
Although Soltiz substantially discloses the claimed invention and discloses “the NLBs use a perceptron model with a threshold activation function”, “Using multiple thresholds, … a second layer of trainable memristors is used to adjust the output associated with each range.”, “provide an adaptive activation function, … use of this multithreshold activation function scheme has proven to give a neural logic block the ability to learn nonlinearly separable functions” [i.e., adapting/modifying activation functions using thresholds] (see, e.g., pages 1598 and 1600-1601), it is not relied on to explicitly disclose comparing the output of the neural network to the known output to determine an error value; 
using the error value to update the weights in the artificial neural network; and …
modifying activation functions of the artificial neurons in the artificial neural network … until the activation functions for the artificial neurons are threshold activation functions. 
In the same field, analogous art Soltiz 2012 teaches 
comparing the output of the neural network to the known output to determine an error value (see, e.g., FIG. 1.3 showing comparison of actual output Y to Yexp [i.e., to determine a difference between Yexp and Y, an error value] and Algorithm 1 where output error value E = Yexp - Y, and pages 4 and 21, “Using an error-based training mechanism, it is fairly straightforward to train an individual NLB … a simple error minimization algorithm that can be applied to train a single NLB [17]. During this training process, the NLB is given all possible combination of inputs … coupled with the expected output, Yexp. If the actual output, Y, is different from the expected output”, “Algorithm 1 Training an NLB … while Output error, E > 0 do E  [Wingdings font/0xDF] Yexp – Y” [i.e., comparing expected/known output Yexp to the actual output of the neural network, Y, to determine error value E]); 
using the error value to update the weights in the artificial neural network (see, e.g., FIG. 1.3 showing that weights W are updated based on actual output Y not matching expected output Yexp [i.e., using an error value] and Algorithm 1 where error value E is used to update weights wi, and pages 4-5 and 21, “Using an error-based training mechanism, it is fairly straightforward to train an individual NLB to implement different logic functions. Fig. 1.3 outlines the stochastic gradient descent process, a simple error minimization algorithm that can be applied to train a single NLB [17]. During this training process, the NLB is given all possible combination of inputs … coupled with the expected output, Yexp. If the actual output, Y, is different from the expected output, Yexp, the synaptic weights corresponding to the high inputs are adjusted. This process is repeated until all input combinations produce the correct output.”, “Algorithm 1 Training an NLB with an adaptive activation function …

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[i.e., using the error value E to update/adjust the weights wi in the network]); and
modifying activation functions of the artificial neurons in the artificial neural network ... until the activation functions for the artificial neurons are threshold activation functions (paragraphs 23 and 29 of applicant’s specification state “target threshold activation functions” are “activation functions for the artificial neurons in the artificial neural network [that] are gradually adapted during the training process” and another example “activation function 124 of artificial neuron 118 may be selectively modified until target threshold activation function 126 is determined as activation function 124 for artificial neuron 118”. Therefore, “threshold activation functions”, under the broadest reasonable interpretation (BRI), are any activation functions that are modified or adapted (e.g., adaptive activation functions) based on a target or threshold value to be threshold activation functions) (see, e.g., pages 4, 15 and 34, “the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks”, “a perceptron-based NLB that utilizes … an adaptive activation function is proposed” [i.e., an adaptive/modifiable activation function of artificial neurons/NLBs in the artificial neural network], “both the activation function and input weights are constantly trained towards a target function during training [i.e., a target threshold activation function]. While the activation function is modified less frequently in an RANLB, this design still 
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive activation functions, threshold activation functions, and memristive devices such as memristors/memristor synapses (see, e.g., Soltiz, Abstract and pages 1597-1598 and Soltiz 2012, Abstract and pages iii, 19 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time by reducing the number of blocks” as suggested by Soltiz 2012 (See, e.g., Soltiz 2012, Abstract and pages iii and 23).
Although Soltiz in view of Soltiz 2012 substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 is not relied on to teach propagating the input through the artificial neural network until an output of the artificial neural network is produced.
propagating the input through the artificial neural network until an output of the artificial neural network is produced (see, e.g., paragraphs 52 and 57, “neural network 100 includes an input layer 110, a hidden (or intermediate) layer 120, and an output layer 130. The input layer 110 receives an input to be used to perform training or recognition and transmits the input to the hidden layer 120 [i.e., propagating/transmitting the input through the neural network]. The output layer 130 generates an output of the neural network 100 based on signals (or indicia) received from the hidden layer 120.”, “inputting a training input of training data and a corresponding training output into the neural network 100, and updating connection weights of edges so that output data corresponding to the training output of the training data may be output” [i.e., until an output of the neural network is produced]). 
Alternatively, Yoo also teaches providing training data as an input having a known output to the artificial neural network (see, e.g., paragraphs 52, 57 and 59, “the neural network 100 includes an input layer 110 … a training input of training data received from the input layer 110”, “inputting a training input of training data” [i.e., providing training data as an input to the neural network], “the objective function is a loss function to be used by the neural network 100 to calculate a loss between an actual output value and a value expected to be output with respect to a training input of training data.” [i.e., providing training data as training input having an expected/known output]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 to 

Regarding claim 2, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the method of claim 1.
Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein training the artificial neural network comprises training a … neural network for implementation on neuromorphic hardware.
In the same field, analogous art Soltiz 2012 teaches wherein training the artificial neural network comprises training a … neural network for implementation on neuromorphic hardware (see, e.g., pages 4, 9, 23, 30 and 53, “In 
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive activation functions, threshold activation functions, and memristive devices such as memristors/memristor synapses (see, e.g., Soltiz, Abstract and pages 1597-1598 and Soltiz 2012, Abstract and pages iii, 19 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable 
Although Soltiz in view of Soltiz 2012 substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 is not relied on to teach wherein training the artificial neural network comprises training a deep neural network for implementation on neuromorphic hardware. 
In the same field, analogous art Yoo teaches wherein training the artificial neural network comprises training a deep neural network for implementation on neuromorphic hardware (see, e.g., paragraphs 3 and 55-56, “a neuromorphic processor modelling a number of synapse-connected neurons, that models characteristics of biological nerve cells” [i.e., implementation on neuromorphic hardware], “A neural network including a plurality of hidden layers may be referred to as a deep neural network. Training the deep neural network may be referred to as deep learning. … a result of the activation functions needs to exceed a threshold of a current hidden node. In this example, a node maintains a deactivated state without firing (or sending) a signal to a next node until a predetermined threshold strength of activation is reached through input vectors.” [i.e., training a deep neural network]).


Regarding claim 4, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the method of claim 1.
Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the activation functions in the sequence of activation functions are piecewise differentiable.
In the same field, analogous art Soltiz 2012 teaches wherein the activation functions in the sequence of activation functions are piecewise differentiable 
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time by reducing the number of blocks” as suggested by Soltiz 2012 (See, e.g., Soltiz 2012, Abstract and pages iii and 23).

Regarding claim 5, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the method of claim 1.
Soltiz further discloses wherein selectively modifying the activation functions comprises selectively modifying first activation functions of first artificial neurons in a first layer of the artificial neural network (see, e.g., Abstract and pages 1597-1599 and 1601, Sect. 3.2, “we propose two NLB designs … allowing the effective activation function to be adapted during the training … modify the activation function of individual neurons during the learning process [13], [14]. This work leverages that and then selectively modifying second activation functions of second artificial neurons in a second layer of the artificial neural network only after all of the first activation functions for the first artificial neurons in the first layer are … activation functions (see, e.g., Table 2 – showing “Reconfigurable Logic Block [neuron] implementations” where “11 blocks [including second neurons] connected in 3 layers are required to learn the worst-case 4-input XOR function” [i.e., 3 layers –including a first and second layer of the neural network] and pages 1597-1600 and 1602, “Non-linearly separable functions … must be implemented in multiple layers of NLBs” [i.e., including a first and second layer of the neural network with first and second neurons/NLBs], “Since the NLBs use a perceptron model with a threshold activation function, multilayer logic is required to implement nonlinearly 
Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose that the activation functions for the first artificial neurons in the first layer are threshold activation functions.
In the same field, analogous art Soltiz 2012 teaches the activation functions for the first artificial neurons in the first layer are threshold activation functions (as indicated above, “threshold activation functions”, under the BRI, are any activation functions that are modified or adapted (e.g., adaptive activation functions) based on a target or threshold value to be threshold activation functions) (see, e.g., pages 4, 8, 15, 23 and 34, “the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks”, “To overcome the limitations on the learnable set of functions for a single NLB, perceptron-based systems generally implement non-linearly separable functions in multiple layers.” [i.e., including a first layer], “hardware implementations of perceptron-based NLBs, which are capable of learning all logic functions in a single layer [i.e., first NLBs/neurons in the first layer]. … a perceptron-based NLB that utilizes a second layer of memristors 
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive activation functions, threshold activation functions, and memristive devices such as memristors/memristor synapses (see, e.g., Soltiz, Abstract and pages 1597-1598 and Soltiz 2012, Abstract and pages iii, 19 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic 

With respect to independent claim 16, Soltiz discloses the invention as claimed including an artificial neural network … training … system (see, e.g., pages 1597-1598 and 1600-1601, “Neural logic blocks (NLBs) enable the realization of biologically inspired reconfigurable hardware [i.e., artificial neurons in a hardware platform/system]. Networks of NLBs can be trained” [i.e., a network of NLBs is an artificial neural network of artificial neurons that is trained], “During the training process, the system is given input sets and the expected output vector.”, “training hardware to provide the system with the ability to adjust input weights” [i.e., a training system], “the adaptive activation function provides several benefits. First of all, by training both the shape of the activation function and the input weights in parallel, this method results in very fast training convergence times”, “the ability of a logic block to learn nonlinearly separable functions is crucial to the scalability of a neural network system” [i.e., an artificial neural network training system]), comprising:
a training system configured to train an artificial neural network (see, e.g., Abstract and pages 1597-1598 and 1600-1601, “Neural logic blocks (NLBs) enable the realization of biologically inspired reconfigurable hardware [i.e., artificial neurons on a hardware platform/system]. Networks of NLBs can be trained” [i.e., a network of NLBs is an artificial neural network of trainable artificial neurons running on a system], “During the training process, the system is given input sets and the expected output vector.”, comprising artificial neurons and weights into a trained artificial neural network (see, e.g., pages 1597-1600, “hardware emulation of synaptic plasticity between large networks of neurons” [i.e., the neural network comprises artificial neurons/NLBs with synaptic connections between them], “By iteratively performing this process and looping through all input sets, the weights will be trained … the activation function is trained in parallel with the synaptic weights.”, “the weight of a synapse can be modified to strengthen or weaken a connection”, “by training both the shape of the activation function and the input weights in parallel, this method results in very fast training convergence” [i.e., training a neural network that includes neurons and weights into a trained network]),
provide training data as an input having a known output to the artificial neural network (see, e.g., pages 1599-1600, “provides training inputs to the Weighting and Input Select component” [i.e., providing training data as an input to the neural network], “a global training circuit compares the output to an expected output … the input weights are trained to match the expected output … the input weights are given two training cycles to attempt to match the expected output”, “an adjustable digital value must be associated with each input” [i.e., the training data has an expected/known output]); … and
selectively modify activation functions of the artificial neurons in the artificial neural network (see, e.g., Abstract and pages 1597 and 1599, Sect. 3.2, “we propose two NLB designs-robust adaptive NLB (RANLB) and multithreshold NLB (MTNLB) … allowing the effective activation function to be adapted during the training … modify the activation function of individual neurons during the learning process [13], [14]. This work leverages that observation, proposing two hardware implementations of perceptron-based NLBs”, “hardware implementation of a neural logic block with an adaptive activation function” [i.e., selectively adapting/modifying activation functions of neurons in the neural network]) by selecting the activation functions from a sequence of activation functions for each of the artificial neurons in the artificial neural network (see, e.g., pages 1597-1599 and 1601, “modify the activation function of individual neurons during the learning process … This work leverages that observation, proposing two hardware implementations of perceptron-based NLBs, which are capable of learning all logic functions”, “our contributions are as follows: A perceptron-based NLB design with an adaptive activation function. A perceptron-based NLB with a static activation function and multiple activation thresholds … An adaptive activation function comprised of m points can implement any function with (m – 1) decision boundaries.” [i.e., selectively modifying/adapting activation functions for each of the artificial neurons/NLBs in the network], “Each design is capable of adapting its effective activation function during training to learn both linearly separable and nonlinearly separable functions”, “all logic functions’ ideal activation functions can be realized by limiting the input current range on a single, static activation function curve.” [i.e., modifying/adapting by the activation functions by selecting the activation functions 
Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose an artificial neural network hybrid training and processing system, … 
compare the output of the neural network to the known output to determine an error value, 
use the error value to update the weights in the artificial neural network, and …
modify activation functions of the artificial neurons in the artificial neural network … until the activation functions for the artificial neurons are threshold activation functions … and
transfer the trained artificial neural network to neuromorphic hardware; and the neuromorphic hardware configured to use the artificial neural network to process input data.
In the same field, analogous art Soltiz 2012 teaches an artificial neural network hybrid training and processing system (see, e.g., pages 4 and 54, “In biologically-inspired neuromorphic systems, the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks to implement the desired functionality for a specific computing application. Using an error-based training mechanism, … During this training process, the NLB is given all possible combination of inputs” [i.e., a neuromorphic system performs input/data processing for a specific computing application and training], 
compare the output of the neural network to the known output to determine an error value (see, e.g., FIG. 1.3 showing comparison of actual output Y to the known/expected output Yexp [i.e., to determine a difference between Yexp and Y, an error value] and Algorithm 1 where output error value E = Yexp - Y, and pages 4 and 21, “Using an error-based training mechanism, it is fairly straightforward to train an individual NLB … a simple error minimization algorithm that can be applied to train a single NLB [17]. During this training process, the NLB is given all possible combination of inputs … coupled with the expected output, Yexp. If the actual output, Y, is different from the expected output”, “Algorithm 1 Training an NLB … while Output error, E > 0 do E  [Wingdings font/0xDF] Yexp – Y” [i.e., compare expected/known output Yexp to the actual output of the neural network, Y, to determine error value E]); 
use the error value to update the weights in the artificial neural network (see, e.g., FIG. 1.3 showing that weights W are updated based on actual output Y not matching expected output Yexp [i.e., using an error value] and Algorithm 1 where error value E is used to update weights wi, and pages 4-5 and 21, “Using an error-based 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[i.e., use the error value E to update/adjust the weights wi in the network]) modify activation functions of the artificial neurons in the artificial neural network … until the activation functions for the artificial neurons are threshold activation functions (as indicated above, “threshold activation functions”, under the BRI, are any activation functions that are modified or adapted (e.g., adaptive activation functions) based on a target or threshold value to be threshold activation functions) (see, e.g., pages 4, 15 and 34, “the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks”, “a perceptron-based NLB that utilizes … an adaptive activation function is proposed” [i.e., an adaptive/modifiable activation function of artificial neurons/NLBs in the artificial neural network], “both the activation function and input weights are constantly trained towards a target function during training [i.e., a target threshold and
transfer the trained artificial neural network to neuromorphic hardware; and the neuromorphic hardware configured to use the artificial neural network to process input data (see, e.g., pages 4 and 54, “In biologically-inspired neuromorphic systems, the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks to implement the desired functionality for a specific computing application. … the NLB is given all possible combination of inputs” [i.e., trained network of NLBs on a neuromorphic system/hardware that performs input/data processing for a specific computing application], “neuromorphic systems have been used for a wide variety of applications, in fields such as pattern recognition, control systems, and signal processing. By improving scalability and efficiency in hardware NLB designs, this work opens the door to create hardware based neural networks for these applications [i.e., including processing applications]. Because the training of NLBs is highly parallel, a very significant speedup would be expected in hardware implementations.” [i.e., transfer the trained network of NLBs to hardware implementations of neuromorphic systems include hybrid systems that perform training and processing – input signal processing])
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive activation functions, threshold activation functions, and memristive devices such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time by reducing the number of blocks” as suggested by Soltiz 2012 (See, e.g., Soltiz 2012, Abstract and pages iii and 23).
Although Soltiz in view of Soltiz 2012 substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 is not relied on to teach propagate the input through the artificial neural network until an output of the artificial neural network is produced.
In the same field, analogous art Yoo teaches propagate the input through the artificial neural network until an output of the artificial neural network is produced (see, e.g., paragraphs 52 and 57, “neural network 100 includes an input layer 110, a hidden (or intermediate) layer 120, and an output layer 130. The input layer 110 receives an input to be used to perform training or recognition and transmits the input to the hidden layer 120 [i.e., propagate/transmit the input through the neural network]. The  
Alternatively, Yoo also teaches provide training data as an input having a known output to the artificial neural network (see, e.g., paragraphs 52, 57 and 59, “the neural network 100 includes an input layer 110 … a training input of training data received from the input layer 110”, “inputting a training input of training data” [i.e., providing training data as an input to the neural network], “the objective function is a loss function to be used by the neural network 100 to calculate a loss between an actual output value and a value expected to be output with respect to a training input of training data.” [i.e., provide training data as training input having an expected/known output]) and transfer the trained artificial neural network to neuromorphic hardware; and the neuromorphic hardware configured to use the artificial neural network to process input data (see, e.g., paragraphs 3 and 55-56, “a neuromorphic processor modelling a number of synapse-connected neurons, that models characteristics of biological nerve cells” [i.e., implementation on neuromorphic hardware], “A neural network including a plurality of hidden layers may be referred to as a deep neural network. Training the deep neural network may be referred to as deep learning. … a result of the activation functions needs to exceed a threshold of a current hidden node. In this example, a node maintains a deactivated state without firing (or sending) a signal to a next node until a predetermined threshold strength of activation is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 to incorporate the teachings of Yoo to provide “a training method for neural network recognition, the training method including obtaining a first neural network that includes a plurality of layers and a second neural network that includes a layer connected to the first neural network” and to provide a “method and apparatus for performing complex recognition … based on a neural network 100, and a method and apparatus for training the neural network” where the first “neural network 100 may also be referred to as an artificial neural network” and the first “neural network may include a plurality of hidden layers … a deep neural network”. (See, e.g., Yoo, paragraphs 15, 47, 50 and 55). Doing so would have allowed Soltiz in view of Soltiz 2012 to utilize Yoo’s “recognition apparatus [which] is able to recognize multiple tasks corresponding to purposes using the first neural network … and the second neural network” in order to perform “a first task, for example, face recognition, corresponding to the first purpose, thereby improving a recognition rate of the first task”, as suggested by Yoo (See, e.g., Yoo, paragraph 75). 

Regarding claim 20, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the system of claim 16.
Soltiz further discloses wherein the neuromorphic hardware is configured to use the trained artificial network to process image data to determine a classification of an image defined by the image data (see, e.g., pages 1597 and 1604-1605, Section 4.2, “Large networks of NLBs are able to learn complex functions and are applicable to problems in image recognition” [i.e., using the trained neural network], “Neuromorphic systems are commonly considered for OCR applications because their learning capability is appealing for developing a model of each individual character based on the classification of previous images … The OCR system is able to definitively classify all of the test images”, “each NLB could analyze a random set of pixels in the image … This OCR system is presented as a proof-of-concept to show the benefits of the proposed NLBs in a common application domain.” [i.e., the neuromorphic processing system is configured to use the trained neural network of NLBs to process image data to determine a classification of an image as a certain character defined by the image data]). 

Regarding newly-added claims 21 and 25, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the method of claim 1 and the system of 16.
Soltiz further discloses wherein the weights comprise:
weights for the artificial neurons;
weights for connections between the artificial neurons; or
weights for the artificial neurons and weights for the connections between the artificial neurons (see, e.g., pages 1598-1599, “the activation function is trained in parallel with the synaptic weights”, “a memristor can be thought of as a synapse with an input of V, an output of I, and a weight of 1/M … the weight of a synapse can be 

Regarding newly-added claim 26, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the system of 16.
Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the activation functions in the sequence of activation functions are piecewise differentiable.
In the same field, analogous art Soltiz 2012 teaches wherein the activation functions in the sequence of activation functions are piecewise differentiable (as indicated above, “activation functions” that “are piecewise differentiable”, under the BRI, are any piecewise activation functions that can be differentiated from each other) (see, e.g., Table 3.1 showing two NLBs/neurons that each have a differentiable “Piecewise adaptive activation function.” and pages 20, 27 and 33, “the activation function is modeled as a piecewise continuous function comprised of the interpolation between m points”, “An adaptive activation function has previously been modeled as a piecewise continuous function, represented as the interpolation of m points, each of which has a floating point value ranging from 0.0 to 1.0.”, “the activation function is represented as a piecewise function consisting of m ranges, each of which can be trained to a value ranging from 0 to Vdd.” [i.e., the adaptive/modifiable activation functions are piecewise functions that can be differentiated from each other]).
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time by reducing the number of blocks” as suggested by Soltiz 2012 (See, e.g., Soltiz 2012, Abstract and pages iii and 23).

Regarding newly-added claim 28, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the system of 16.
Although Soltiz in view of Soltiz 2012 substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 is not relied on to teach wherein the artificial neural network comprises an input layer, an output layer, and a number of hidden layers between the input layer and the output layer.
In the same field, analogous art Yoo teaches wherein the artificial neural network comprises an input layer, an output layer, and a number of hidden layers between the input layer and the output layer (see, e.g., paragraphs 52 and 55, “neural network 100 includes an input layer 110, a hidden (or intermediate) layer 120, and an output layer 130. The input layer 110 receives an input to be used to perform training or recognition and transmits the input to the hidden layer 120”, “the neural network may include a plurality of hidden layers (such as seen, for example, in FIG. 5). A neural network including a plurality of hidden layers may be referred to as a deep neural network. [i.e., the neural network includes an input layer, hidden layers and an output layer]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 to incorporate the teachings of Yoo to provide “a training method for neural network recognition, the training method including obtaining a first neural network that includes a plurality of layers and a second neural network that includes a layer connected to the first neural network” and to provide a “method and apparatus for performing complex recognition … based on a neural network 100, and a method and apparatus for training the neural network” where the first “neural network 100 may also be referred to as an artificial neural network” and the first “neural network may include a plurality of hidden layers … a deep neural network”. (See, e.g., Yoo, paragraphs 15, 47, 50 and 55). Doing so would have allowed Soltiz in view of Soltiz 2012 to utilize Yoo’s “recognition apparatus [which] is able to recognize multiple tasks corresponding to purposes using the first neural network … and the second neural network” in order to perform “a first task, for example, face recognition, corresponding to the first purpose, thereby . 

Claims 8-10, 12-13, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Soltiz in view of Soltiz 2012 and Yoo, and further in view of Davies (U.S. Patent Application Pub. No. 2018/0174033 A1, hereinafter “Davies”). 
With respect to independent claim 8, Soltiz discloses the invention as claimed including a training system for training an artificial neural network (see, e.g., Abstract and pages 1597-1598 and 1600-1601, “Neural logic blocks (NLBs) enable the realization of biologically inspired reconfigurable hardware [i.e., artificial neurons in a hardware platform]. Networks of NLBs can be trained” [i.e., a network of NLBs is an artificial neural network of artificial neurons that is trained], “During the training process, the system is given input sets and the expected output vector.”, “training hardware to provide the system with the ability to adjust input weights” [i.e., a training system], “the adaptive activation function provides several benefits. First of all, by training both the shape of the activation function and the input weights in parallel, this method results in very fast training convergence times”, “the ability of a logic block to learn nonlinearly separable functions is crucial to the scalability of a neural network system” [i.e., for training an artificial neural network]) comprising artificial neurons and weights (see, e.g., pages 1597-1600, “hardware emulation of synaptic plasticity between large networks of neurons” [i.e., the neural network comprises artificial neurons/NLBs with synaptic connections between them], “By iteratively performing this process and looping through all input sets, the weights will be trained … the activation function is trained in , the training system … configured to:
provide training data as an input having a known output to the artificial neural network (see, e.g., pages 1599-1600, “provides training inputs to the Weighting and Input Select component” [i.e., providing training data as an input to the neural network], “a global training circuit compares the output to an expected output … the input weights are trained to match the expected output … the input weights are given two training cycles to attempt to match the expected output”, “an adjustable digital value must be associated with each input” [i.e., the training data has an expected/known output]); …
selectively modify activation functions of the artificial neurons in the artificial neural network (see, e.g., Abstract and pages 1597 and 1599, Sect. 3.2, “we propose two NLB designs-robust adaptive NLB (RANLB) and multithreshold NLB (MTNLB) … allowing the effective activation function to be adapted during the training … modify the activation function of individual neurons during the learning process [13], [14]. This work leverages that observation, proposing two hardware implementations of perceptron-based NLBs”, “hardware implementation of a neural logic block with an adaptive activation function” [i.e., selectively adapting/modifying activation functions of neurons in the neural network]) by selecting the activation functions from a sequence of activation functions for each of the artificial neurons in the artificial neural network (see, e.g., pages 1597-1599 and 1601, “modify the activation function of individual neurons during the learning process … This work leverages that observation, proposing two hardware implementations of perceptron-based NLBs, which are capable of learning all logic functions”, “our contributions are as follows: A perceptron-based NLB design with an adaptive activation function. A perceptron-based NLB with a static activation function and multiple activation thresholds … An adaptive activation function comprised of m points can implement any function with (m – 1) decision boundaries.” [i.e., selectively modifying/adapting activation functions for each of the artificial neurons/NLBs in the network], “Each design is capable of adapting its effective activation function during training to learn both linearly separable and nonlinearly separable functions”, “all logic functions’ ideal activation functions can be realized by limiting the input current range on a single, static activation function curve.” [i.e., modifying/adapting by the activation functions by selecting the activation functions from a separable sequence of effective, ideal activation functions on the activation function curve]).
 Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose 
compare the output of the neural network to the known output to determine an error value, 
use the error value to update the weights in the artificial neural network, and …
modify activation functions of artificial neurons in the artificial neural network until the activation functions for the artificial neurons are threshold activation functions. 
In the same field, analogous art Soltiz 2012 teaches compare the output of the neural network to the known output to determine an error value (see, e.g., FIG. 1.3 showing comparison of actual output Y to the known/expected output Yexp [i.e., to determine a difference between Yexp and Y, an error value] and Algorithm 1 where output error value E = Yexp - Y, and pages 4 and 21, “Using an error-based training mechanism, it is fairly straightforward to train an individual NLB … a simple error minimization algorithm that can be applied to train a single NLB [17]. During this training process, the NLB is given all possible combination of inputs … coupled with the expected output, Yexp. If the actual output, Y, is different from the expected output”, “Algorithm 1 Training an NLB … while Output error, E > 0 do E  [Wingdings font/0xDF] Yexp – Y” [i.e., compare expected/known output Yexp to the actual output of the neural network, Y, to determine error value E]); 
use the error value to update the weights in the artificial neural network (see, e.g., FIG. 1.3 showing that weights W are updated based on actual output Y not matching expected output Yexp [i.e., using an error value] and Algorithm 1 where error value E is used to update weights wi, and pages 4-5 and 21, “Using an error-based training mechanism, it is fairly straightforward to train an individual NLB to implement different logic functions. Fig. 1.3 outlines the stochastic gradient descent process, a simple error minimization algorithm that can be applied to train a single NLB [17]. During this training process, the NLB is given all possible combination of inputs … coupled with 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[i.e., use the error value E to update/adjust the weights wi in the network]); and 
modify activation functions of artificial neurons in the artificial neural network until the activation functions for the artificial neurons are threshold activation functions (as indicated above, “threshold activation functions”, under the BRI, are any activation functions that are modified or adapted (e.g., adaptive activation functions) based on a target or threshold value to be threshold activation functions) (see, e.g., pages 4, 15 and 34, “the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks”, “a perceptron-based NLB that utilizes … an adaptive activation function is proposed” [i.e., an adaptive/modifiable activation function of artificial neurons/NLBs in the artificial neural network], “both the activation function and input weights are constantly trained towards a target function during training [i.e., a target threshold activation function]. While the activation function is modified less frequently in an RANLB, this design still contains this feature that decreases training time.” [i.e., modifying activation functions until they are target threshold activation functions]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time by reducing the number of blocks” as suggested by Soltiz 2012 (See, e.g., Soltiz 2012, Abstract and pages iii and 23).
Although Soltiz in view of Soltiz 2012 substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 is not relied on to teach propagate the input through the artificial neural network until an output of the artificial neural network is produced.
In the same field, analogous art Yoo teaches propagate the input through the artificial neural network until an output of the artificial neural network is produced (see, e.g., paragraphs 52 and 57, “neural network 100 includes an input layer 110, a  
Alternatively, Yoo also teaches provide training data as an input having a known output to the artificial neural network (see, e.g., paragraphs 52, 57 and 59, “the neural network 100 includes an input layer 110 … a training input of training data received from the input layer 110”, “inputting a training input of training data” [i.e., providing training data as an input to the neural network], “the objective function is a loss function to be used by the neural network 100 to calculate a loss between an actual output value and a value expected to be output with respect to a training input of training data.” [i.e., provide training data as training input having an expected/known output]).
Although Soltiz in view of Soltiz 2012 and Yoo substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 and Yoo is not relied on to teach a training system comprising a processor unit.
In the same field, analogous art Davies teaches a training system comprising a processor unit configured to (Paragraph 32 of Applicant’s specification states “training system 206 may train artificial neural network 202 using a relatively high-power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 and Yoo to incorporate the teachings of Davies to provide “architectures to achieve … an efficient and fast neuromorphic processor that borrows from the biological model”. (See, e.g., Davies, paragraph 32). Doing so would have allowed Soltiz in view of Soltiz 2012 and Yoo “to implement neural information processing algorithms in the most efficient manner possible using present day design technology,” and to employ the architectures 

Regarding claim 9, as discussed above, Soltiz in view of Soltiz 2012, Yoo and Davies teaches the system of claim 8.
Although Soltiz in view of Soltiz 2012 substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 is not relied on to teach wherein the processor unit is a graphical processor unit.
In the same field, analogous art Davies teaches wherein the processor unit is a graphical processor unit (see, e.g., paragraph 190, “Machine (e.g., computer system) 26000 may include a neuromorphic processor 110, 300, a hardware processor 26002 (e.g., a central processing unit (CPU), a graphics processing unit (GPU),” [i.e., the processor unit is a GPU]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 to incorporate the teachings of Davies to provide “architectures to achieve … an efficient and fast neuromorphic processor that borrows from the biological model”. (See, e.g., Davies, paragraph 32). Doing so would have allowed Soltiz in view of Soltiz 2012 “to implement neural information processing algorithms in the most efficient manner possible using present day design technology,” and to employ the architectures and 

Regarding claim 10, as discussed above, Soltiz in view of Soltiz 2012, Yoo and Davies teaches the system of claim 8.
Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the processor unit is configured to train a … neural network for implementation on neuromorphic hardware.
In the same field, analogous art Soltiz 2012 teaches wherein the processor unit is configured to train a … neural network for implementation on neuromorphic hardware (see, e.g., pages 4, 9, 23, 30 and 53, “In … neuromorphic systems, the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks [i.e., a neural network] … During this training process, the NLB is given all possible combination of inputs”, “the complexity of training logic is also likely to be increased when considering a full neuromorphic system.”, “The ability of memristors to accurately emulate biological synapses with a single passive device makes them very appealing for the hardware implementation of neuromorphic systems. … NLBs not only simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time”, “In some large neural networks … , the ability 
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive activation functions, threshold activation functions, and memristive devices such as memristors/memristor synapses (see, e.g., Soltiz, Abstract and pages 1597-1598 and Soltiz 2012, Abstract and pages iii, 19 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time by reducing the number of blocks” as suggested by Soltiz 2012 (See, e.g., Soltiz 2012, Abstract and pages iii and 23).
Although Soltiz in view of Soltiz 2012 and Davies substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 and Davies is not relied on to teach wherein the processor unit is configured to train a deep neural network for implementation on neuromorphic hardware. 
In the same field, analogous art Yoo teaches wherein the processor unit is configured to train a deep neural network for implementation on neuromorphic hardware (see, e.g., paragraphs 3 and 55-56, “a neuromorphic processor modelling a number of synapse-connected neurons, that models characteristics of biological nerve cells” [i.e., implementation on neuromorphic hardware], “A neural network including a plurality of hidden layers may be referred to as a deep neural network. Training the deep neural network may be referred to as deep learning. … a result of the activation functions needs to exceed a threshold of a current hidden node. In this example, a node maintains a deactivated state without firing (or sending) a signal to a next node until a predetermined threshold strength of activation is reached through input vectors.” [i.e., training a deep neural network]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 and Davies to incorporate the teachings of Yoo to provide “a training method for neural network recognition, the training method including obtaining a first neural network that includes a plurality of layers and a second neural network that includes a layer connected to the first neural network” and to provide a “method and apparatus for performing complex recognition … based on a neural network 100, and a method and apparatus for training the neural network” where the first “neural network 100 may also be referred to as an artificial neural network” and the first “neural network may include a plurality of hidden layers … a deep neural network”. (See, e.g., Yoo, paragraphs 15, 47, 

Regarding claim 12, as discussed above, Soltiz in view of Soltiz 2012, Yoo and Davies teaches the system of claim 8.
Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the activation functions in the sequence of activation functions are piecewise differentiable.
In the same field, analogous art Soltiz 2012 teaches wherein the activation functions in the sequence of activation functions are piecewise differentiable (as indicated above, “activation functions” that “are piecewise differentiable”, under the BRI, are any piecewise activation functions that can be differentiated from each other) (see, e.g., Table 3.1 showing two NLBs/neurons that each have a differentiable “Piecewise adaptive activation function.” and pages 20, 27 and 33, “the activation function is modeled as a piecewise continuous function comprised of the interpolation between m points”, “An adaptive activation function has previously been modeled as a piecewise continuous function, represented as the interpolation of m points, each of which has a floating point value ranging from 0.0 to 1.0.”, “the activation function is represented as a piecewise function consisting of m ranges, each of which can be trained to a value 
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive activation functions, threshold activation functions, and memristive devices such as memristors/memristor synapses (see, e.g., Soltiz, Abstract and pages 1597-1598 and Soltiz 2012, Abstract and pages iii, 19 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing so would have allowed Soltiz to use Soltiz 2012’s NLB designs to “overcome the limitations of previous hardware NLBs” by using NLB designs that “are capable of rapidly learning any function in a single layer” and “simplify large-scale neuromorphic systems to improve scalability drastically, but also improve overall energy, delay, and training time by reducing the number of blocks” as suggested by Soltiz 2012 (See, e.g., Soltiz 2012, Abstract and pages iii and 23).

Regarding claim 13, as discussed above, Soltiz in view of Soltiz 2012, Yoo and Davies teaches the system of claim 8.
Soltiz further discloses wherein the processor unit is configured to selectively modify first activation functions of first artificial neurons in a first layer of the artificial neural network (see, e.g., Abstract and pages 1597-1599 and 1601, Sect. 3.2, “we propose two NLB designs … allowing the effective activation function to be adapted during the training … modify the activation function of individual neurons during the learning process [13], [14]. This work leverages that observation, proposing two hardware implementations of perceptron-based NLBs”, “Each design is capable of adapting its effective activation function … in a single layer.” [i.e., adapt/modify first activation functions for first NLBs/neurons in a single, first layer], “our contributions are as follows: A perceptron-based NLB design with an adaptive activation function. A perceptron-based NLB with a static activation function and multiple activation thresholds … the NLBs use a perceptron model with a threshold activation function … we proposed a hardware NLB that integrates an adaptive activation function into a perceptron with memristive synapses.”, “hardware implementation of a neural logic block with an adaptive activation function”, “The use of this multithreshold activation function scheme has proven to give a neural logic block [NLB] the ability to learn nonlinearly separable functions in a single layer” [i.e., selectively adapt/modify activation functions of NLBs/neurons in a single, first layer of the neural network]) and then selectively modifying second activation functions of second artificial neurons in a second layer of the artificial neural network only after all of the first activation functions for the first artificial neurons in the first layer are … activation functions (see, e.g., Table 2 – showing “Reconfigurable Logic Block [neuron] implementations” where “11 blocks [including second neurons] connected in 3 layers are required to learn the worst-case 4-input XOR function” [i.e., 3 layers –including a first and second layer of the neural network] and pages 1597-1600 and 
 Although Soltiz substantially discloses the claimed invention, it is not relied on to explicitly disclose that the activation functions for the artificial neurons in the first layer are threshold activation functions.
In the same field, analogous art Soltiz 2012 teaches the activation functions for the artificial neurons in the first layer are threshold activation functions (as indicated above, “threshold activation functions”, under the BRI, are any activation functions that are modified or adapted (e.g., adaptive activation functions) based on a target or threshold value to be threshold activation functions) (see, e.g., pages 4, 8, 15, 23 and 34, “the functionality of a single neuron with synapses at each input is modeled in a neural logic block (NLB). These NLBs are interconnected in large networks”, “To overcome the limitations on the learnable set of functions for a single NLB, perceptron-based systems generally implement non-linearly separable functions in multiple layers.” 
Soltiz and Soltiz 2012 are analogous art because they are both related to hardware implementations of neuromorphic learning systems that utilize adaptive activation functions, threshold activation functions, and memristive devices such as memristors/memristor synapses (see, e.g., Soltiz, Abstract and pages 1597-1598 and Soltiz 2012, Abstract and pages iii, 19 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz to incorporate the teachings of Soltiz 2012 to provide novel designs for neural logic blocks (NLBs) where “Each proposed NLB is capable of learning both linearly separable and nonlinearly separable functions in a single layer” (See, e.g., Soltiz 2012, Abstract and pages iii and 23). Doing 

Regarding claim 18, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the system of claim 16.
Although Soltiz in view of Soltiz 2012 and Yoo substantially teaches the claimed invention, Soltiz in view of Soltiz 2012 is not relied on to teach wherein the processor unit is a graphical processor unit.
In the same field, analogous art Davies teaches wherein the processor unit is a graphical processor unit (see, e.g., paragraph 190, “Machine (e.g., computer system) 26000 may include a neuromorphic processor 110, 300, a hardware processor 26002 (e.g., a central processing unit (CPU), a graphics processing unit (GPU),” [i.e., the processor unit is a GPU]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 and Yoo to incorporate the teachings of Davies to provide “architectures to achieve … an efficient and fast neuromorphic processor that borrows from the biological model”. (See, e.g., Davies, paragraph 32). Doing so would have allowed Soltiz in view of Soltiz 2012 and Yoo “to implement neural information processing algorithms in the most efficient 

Regarding newly-added claim 23, as discussed above, Soltiz in view of Soltiz 2012, Yoo and Davies teaches the system of claim 8.
Soltiz further discloses wherein the weights comprise:
weights for the artificial neurons;
weights for connections between the artificial neurons; or
weights for the artificial neurons and weights for the connections between the artificial neurons (see, e.g., pages 1598-1599, “the activation function is trained in parallel with the synaptic weights”, “a memristor can be thought of as a synapse with an input of V, an output of I, and a weight of 1/M .. the weight of a synapse can be modified to strengthen or weaken a connection” [i.e., the weights include weights for connections between NLBs/artificial neurons]).

Regarding newly-added claims 22, 24 and 27, as discussed above, Soltiz in view of Soltiz 2012 and Yoo teaches the method of claim 1 and the system of claim 16, and Soltiz in view of Soltiz 2012, Yoo and Davies teaches the system of claim 8.
wherein training the artificial neural network comprises training the artificial neural network for implementation on a spiking network on neuromorphic hardware.
In the same field, analogous art Davies teaches wherein training the artificial neural network comprises training the artificial neural network for implementation on a spiking network on neuromorphic hardware (see, e.g., paragraphs 34, 37, 190 and 208, “In an example of a spiking neural network, activation functions occur via spike trains”, “Each neuron may be characterized by an activation threshold. A spike message received by a neuron contributes to the activation of the neuron. … in response to the spike message, those destination neurons update their activation levels” [i.e., training system for a neural network implementation on a spiking network], “Machine (e.g., computer system) 26000 may include a neuromorphic processor 110, 300” [i.e., system 26000 implemented on neuromorphic hardware], “the neuron's present activation state level and that is configured to be updated by the processor … wherein if an updated present activation state level exceeds a threshold activation level value, the processor is configured to generate an output spike event” [i.e., implementation on a spiking network on neuromorphic hardware]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltiz in view of Soltiz 2012 and Yoo to incorporate the teachings of Davies to provide “architectures to achieve … an efficient and fast neuromorphic processor that borrows from the biological model”. (See, e.g., Davies, paragraph 32). Doing so would have allowed Soltiz in view of Soltiz 2012 

Conclusion
Applicant's amendment and new claims necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125